DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-56, 58-64, 66-69, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US Patent No. 5,751,063) in view of Park (US Pub. No. 2014/0084446).
Regarding claim 51, in FIG. 6, Baba discloses a substrate, comprising: a heat transfer portion (14) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width; a heat source (1) coupled directly to the heat transfer portion by a thermal conductive adhesive (15), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source; and an electronic component portion (7W and/or portions of 7 associated with 7W) at least partially about the heat transfer portion that facilitates electrical 
Baba appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a solder ball for a thermal conductive adhesive as they are equivalents known for the same purpose.
Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used a solder ball coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with the heat source for its recognized suitability in coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source.

Regarding claim 53, in FIG. 6, Baba discloses that the electronic component portion comprises at least two electronic component portions disposed on opposite sides of the heat transfer portion.
Regarding claim 54, in FIG. 6, Baba discloses that the electronic component portion comprises an electrical trace (7W, col. 6, line 42) to facilitate electrical communication.
Regarding claim 56, in FIG. 6, Baba discloses that a top side of the heat transfer portion is exposed (exposed to adhesive 15).
Regarding claim 58, in FIG. 6, Baba discloses a solder ball (10, col. 7, lines 39-40) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component (5, 9, 8, etc.).
Regarding claim 59, in FIG. 6, Baba discloses an electronic device package, comprising: a substrate having a heat transfer portion (14) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width, a heat source (1) coupled directly to the heat transfer portion by a thermal conductive adhesive (15), the heat source having a footprint, wherein the footprint of the heat transfer portion is 
Baba appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a solder ball for a thermal conductive adhesive as they are equivalents known for the same purpose.
Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 60, in FIG. 6, Baba discloses that a thermal conductivity of the heat transfer portion (metal such as copper, col. 6, line 63) is greater than a thermal conductivity of the electronic component portion and the electronic component (ceramic board, col. 6, line 64).
Regarding claim 61, in FIG. 6, Baba discloses the electronic component comprises at least two electronic components disposed on opposite sides of the heat transfer portion.
Regarding claim 62, in FIG. 6, Baba discloses that the electronic component portion comprises an electrical trace (7W, col. 6, line 42) to facilitate electrical communication.
Regarding claim 63, in FIG. 6, Baba discloses that the heat transfer portion comprises a metal material (metal such as copper, col. 6, line 63).
Regarding claim 64, in FIG. 6, Baba discloses that a top side of the heat transfer portion is exposed (exposed to adhesive 15).
Regarding claim 66, in FIG. 6, Baba discloses a solder ball (10, col. 7, lines 39-40) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component (5, 9, 8, etc.).

Regarding claim 68, in FIG. 6, Baba discloses a mold compound encapsulating the electronic component (col. 1, line 50).
Regarding claim 69, in FIG. 6, Baba discloses a method for facilitating heat transfer from a heat source (5), comprising: providing a substrate having a heat transfer portion (14) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width, a heat source (1) coupled directly to the heat transfer portion by a thermal conductive adhesive (15), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source, and an electronic component portion (7W and/or portions of 7 associated with 7W) at least partially about the heat transfer portion that facilitates electrical communication, the electronic component portion laterally adjacent to the widest width of the heat transfer portion; and facilitating thermal coupling of the heat transfer portion with the heat source.
Baba appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  

Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used a solder ball coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with the heat source for its recognized suitability in coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source.
Regarding claim 71, in FIG. 6, Baba discloses a solder ball (10, col. 7, lines 39-40) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with a second electronic component (5, 9, 8, etc.).
Regarding claim 72, in FIG. 6, Baba discloses providing an electronic component operably coupled to the electronic component portion (e.g. 8, 9).
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
Applicant contends that, in Baba, metal plate 14 is couple directly to BGA 1 and not semiconductor chip 5.
This argument is not persuasive. The claim does not require a semiconductor chip/die be directly connected to the heat transfer portion. Rather the claim requires a heat source coupled directly to the heat transfer portion. In the configuration shown in FIG. 6 of Baba, one of ordinary skill in the art would recognize BGA 1 to be a heat source as it is connected to metal plate 14 via high thermal conductive adhesive 15 (col. 3, line 20). Further, “heat source” is very broad and can be interpreted as being relative to other elements that are less hot. For example, in FIG. 6 of Baba, element 1 is a heat source when compared to element 15, element 15 is a heat source when compared to element 14, and element 14 is a heat source when compared to element 16. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896